DETAILED ACTION

Status of Claims

Claims 1-27 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
Claims 18-27 have been withdrawn without traverse. Applicant should indicate as such on an updated claim sheet or cancel said claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6:


The method of claim 1, wherein training a set of machine learning models using the training dataset comprises: training a first machine learning model using the training dataset, the trained first machine learning model providing an ensemble of decision trees; extracting an first set of rules from the ensemble of decision trees; training a second machine learning model using the first set of rules; generating the second set of rules based on the trained second machine learning model.


Claim Objections

Claim 6 is objected to because of the following informalities:  It would be more grammatically correct to state “extracting a[[n]] first set”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6:
Lack of antecedent basis: “the second set of rules”, will be interpreted as “[[the]] a second set of rules”.


Claim Rejections - 35 USC § 101

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www-.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 11.  Claim 1 recites the limitations of additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


receiving electronically transmitted credit bureau report data, the credit bureau report data comprising a plurality of credit bureau reports that include data associated with a plurality of tradelines comprising at least a first tradeline associated with a first identity and a second tradeline associated with a second identity; receiving attributes associated with the plurality of tradelines, the attributes including attributes associated with the first tradeline and attributes associated with the second tradeline; determining one or more matches between attributes associated with the plurality of tradelines, the one or more matches including a match between attributes associated with the first tradeline and attributes associated with the second tradeline; generating and storing in memory, under program control, a graph data structure (graph) based on the one or more matches between attributes associated with the plurality of tradelines, the graph representing a first community of shared tradelines, each node of a plurality of nodes in the graph representing an identity and each edge of the graph representing a tradeline; creating a training dataset comprising attributes associated with tradelines, graph metrics relating to communities of shared tradelines, personal identity information relating to specific individuals, and default data; training a set of machine learning models using the training dataset, the trained set of machine learning models providing a set of rules that is optimized to detect synthetic identities in the graph; evaluating the set of rules against the graph to determine whether an identity represented by one or more nodes of the the graph is a synthetic identity; in response to determining that the identity represented by one or more nodes of the plurality of nodes in the graph is a synthetic identity, causing restricting or denying a line of credit or loan associated with a financial institution account.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of detecting and preventing fraud in financial accounts.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP memory, graph data structure, graph and machine learning models in Claim 1 (as well as the machine learning techniques of Claim 11) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
including Claims 5 & 15 - GUI – which is just a computer tool used to implement the abstract idea; Claim 6 – is just generally linking to a machine learning environment, Claims 9 & 17 – GUI with time lapse video – is just a computer tool used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-3, 5, 7-8, 10-13 & 15-16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld (US 11182687) in view of Liu (US 20190164173).


Claim 1. 

Blumenfeld teaches the following limitations:

receiving electronically transmitted credit bureau report data, the credit bureau report data comprising a plurality of credit bureau reports that include data associated with

(Blumenfeld – [col 8] “In response to the inquiry received at 102, Credit Bureau 130 provides the consumer's credit report, which is received at 103 by Bank Server 120. Bank Server 120 passes or sends the credit request and the consumer's credit report received from Credit Bureau 130 to Risk Engine 140.” [col 9] “Parsing and normalizing are needed, for example, in the case where formats of credit applications and credit reports differ as received from different Credit Bureaus. Moreover, because credit reports are highly customizable, certain features or attributes may not be available in a 


a plurality of tradelines comprising at least a first tradeline associated with a first identity and a second tradeline associated with a second identity;

(Blumenfeld – [col 5] “the tendency for a synthetic identity fraudster or a synthetic identity fraudster ring to conduct activities using multiple (e.g., on the order of hundreds if not thousands) synthetic identities that are active at the same time manifests itself in user data corresponding to presumably different users (but created by the same bad actor) that display certain similarities…the linkages can be soft, for example by defining a similarity metric for a particular attribute and soft-linking two users according to how similar their respective values are for the particular attribute, where the similarity of values is determined by the similarity metric. For example, two different users may have two different addresses that, while not exactly the same, are close in proximity. As another example, two different users may have similar credit histories as represented by a sequence of transactions or tradelines that, while not exactly the same, exhibit similar patterns of use. [col 25] “the feature or attribute is a sequence of given user historical consumer events associated with a given user. In this case, the historical consumer events are raw trades or tradelines that are extracted by from a historical record such as a user's trade history or credit report.” [col 29] “consumer events such as raw trades or tradelines are extracted from a historical record such as a user's trade history or credit report…raw trade is transformed into a categorical variable that includes several attributes or categories such as…whether the trading account is held jointly or individually [col 32] “a fastest time between tradelines (e.g., a fastest time between applying for different lines of credit)”)

Examiner Note: Spec 0019 “A tradeline comprises a record of a financial institution account such as a credit account, a loan account, a mortgage account, or any other line of credit account that is associated with an individual's identity.”


receiving attributes associated with the plurality of tradelines, the attributes including attributes associated with the first tradeline and attributes associated with the second tradeline; 

(Blumenfeld – [col 5] “the tendency for a synthetic identity fraudster or a synthetic identity fraudster ring to conduct activities using multiple (e.g., on the order of hundreds if not thousands) synthetic identities that are active at the same time manifests itself in user data corresponding to presumably different users (but created by the same bad actor) that display certain similarities…the linkages can be soft, for example by defining a similarity metric for a particular attribute and soft-linking two two different users may have similar credit histories as represented by a sequence of transactions or tradelines that, while not exactly the same, exhibit similar patterns of use. [col 29] “consumer events such as raw trades or tradelines are extracted from a historical record such as a user's trade history or credit report…raw trade is transformed into a categorical variable that includes several attributes or categories such as for example, the actual full subscriber name, the type of trade (e.g., installment loan, credit card loan, automobile loan) as well as an amount range of the loan size, and whether the trading account is held jointly or individually. …whether the trading account is held jointly or individually [col 30] “the soft user attribute is a sequence of categorical variables derived from a history of trades associated with a given user. The sequence of categorical variables is a representation of the given user's trade history and reflects the given user's historical trade behavior or pattern of trade use. The goal is to determine other applicants who are most similar to the given user based on similarities in their respective trade histories, which are captured in the sequences of categorical variables stored for each applicant in the event sequence database.”)

determining one or more matches between attributes associated with the plurality of tradelines, the one or more matches including a match between attributes associated with the first tradeline and attributes associated with the second tradeline; 

(Blumenfeld - [col 30] “the soft user attribute is a sequence of categorical variables derived from a history of trades associated with a given user. The sequence of categorical variables is a representation of the given user's trade history and reflects the given user's historical trade behavior or pattern of trade use. The goal is to determine other applicants who are most similar to the given user based on similarities in their respective trade histories, which are captured in the sequences of categorical variables stored for each applicant in the event sequence database…the metric is provided by applying a sequence alignment algorithm to determine how closely the sequence of categorical variables for the given user (which reflects the given user's trade history) matches each sequence of categorical variables for each of the previous applicants (which reflects each of the previous applicants' trade histories).”)


generating and storing in memory, under program control, a graph data structure (graph) based on the one or more matches between attributes associated with the plurality of tradelines, 

a layered graph network of linked users is generated in response to user data associated with a given user by first soft-linking users to the given user in response to a given soft user attribute to form a layer of associated soft-linked users followed by hard-linking users to each soft-linked user in the layer of associated soft-linked users to form a secondary layer of associated hard-linked user.”)



the graph representing a first community of shared tradelines, each node of a plurality of nodes in the graph representing an identity and each edge of the graph representing a tradeline; 

(Blumenfeld – [col 2] “FIG. 7 presents another depiction of a layered graph network showing how a particular node denoting a user in a given layer can be expanded upon by linking additional users to the particular node to form a layer of associated linked users.” [col 20] “soft-link Jane to John via a soft-link at 802. In this example, Jane has one degree of separation from John and is directly linked to John via the soft-link at 802 based on a similarity of her address to John's address”. [col 29] “consumer events such as raw trades or tradelines are extracted from a historical record such as a user's trade history or credit report…raw trade is transformed into a categorical variable that includes several attributes or categories such as…whether the trading account is held jointly or individually [Fig. 8b])


    PNG
    media_image1.png
    1148
    592
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1121
    362
    media_image2.png
    Greyscale


Examiner Note: An edge (e.g. 802) is represented between the identity nodes which could be an address or tradeline.


creating a training dataset comprising attributes associated with tradelines, graph metrics relating to communities of shared tradelines, personal identity information relating to specific individuals, and [default] data; 

(Blumenfeld – [col 9] “Identity Analyzer 170 reconstructs a credit score progression configured to capture patterns in the consumer's individual behavior based on … tradelines to derive or generate individual identity indicators for the consumer” [col 19] “the layered graph network 800 comprises a plurality of subsequent layers generated by different types of similarity metrics to generate different types of similarity scores…Certain attributes are extracted from user data such as a user's credit report and can additionally include a user's name, date of birth, social security number (SSN), various addresses associated with the user or the user's employer, employer information [col 33] “In the case where a feature or attribute is analyzed across groups of linked users, certain statistical properties or metrics can be extracted as signals or indicators.” [col 39] “Training instances can be provided to train the model, wherein the training instances are obtained from user data associated with known synthetic identities.”)

Examiner Note: The training instances or training dataset is provided or created to train the machine learning model.



evaluating the set of rules against the graph to determine whether an identity represented by one or more nodes of the plurality of nodes in the graph is a synthetic identity; 

(Blumenfeld – [col 2] “FIG. 7 presents another depiction of a layered graph network showing how a particular node denoting a user in a given layer can be expanded upon by linking additional users to the particular node to form a layer of associated linked users.” [col 38] “Once the system has derived signals or indicators having predictive value from the layered graph network and from user data at an individual level, rules are applied to ensure that the various indicators satisfy certain logical constraints that make sense in real world applications. In particular, the rules are a means of applying certain domain or industry specific expertise and to make use of expert knowledge to
inform more accurate predictions.  In the credit application example, certain constraints apply that are enforced through the application of a hard set of rules such that, if a rule is broken, the system determines that the user whose features violate the rule is in fact a synthetic identity.”)


in response to determining that the identity represented by one or more nodes of the plurality of nodes in the graph is a synthetic identity, causing restricting or denying a line of credit or loan associated with a financial institution account.  

(Blumenfeld – [col 4] “in response to the collective connectivity indicators and the individual identity indicators, the system determines a synthetic identity score for the given user, the determined synthetic identity score indicating a likelihood that the given action can be taken based on or in response to the derived indicators (e.g., the collective connectivity indicators and/or the individual identity indicators) and/or the synthetic identity score…In the credit application example introduced above, a given user is a consumer seeking to apply for credit or a loan from a financial institution such as a bank.” [col 9] “The action includes, for example, approving or declining the consumer's credit request based on or in response to the consumer's synthetic identity score”)

Blumenfeld does not explicitly teach the following limitations, however Liu teaches:


default data

(Liu – [0078] losses suffered by a bank due to a consumer defaulting on a credit card can be utilized to infer whether the identity associated with this particular consumer is synthetic or not.)


training a set of machine learning models using the [training dataset], the trained set of machine learning models providing a set of rules that is optimized to detect synthetic identities in the [graph];


(Liu – [0079] the process 400 involves building and training one or more machine learning models to generate detection rules 121 for identifying synthetic identities. In some aspects described herein, the machine learning models can include random forests that operate by constructing multiple decision trees at training time and outputting the likelihood of an identity being synthetic based on the multiple decision trees. These multiple decision trees reflect the multiple detection rules 121 that can be utilized to detect synthetic identities. [0086] The outputs of the training of the machine learning models can include a set of logic rules 516, for example, represented by the multiple decision trees of the machine learning model… the detection rule generator 500 can include a performance filter 504 to filter the logic rules 516 generated by the machine learning model to select high-performance logic rules 518.)




It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenfeld with Liu in order to use and train a plurality of machine learning models to generate synthetic identity detection rules to identify a potential synthetic identity [Liu – 0073, 0079, Fig. 4 (406)].



Claim 2. 

Blumenfeld in combination with the references taught in Claim 1 teach those respective limitations.  Blumenfeld further teaches:


wherein the data associated with a plurality of tradelines comprises a third tradeline that is associated with the first identity, 

(Blumenfeld – [col 5] “the tendency for a synthetic identity fraudster or a synthetic identity fraudster ring to conduct activities using multiple (e.g., on the order of hundreds if not thousands) synthetic identities that are active at the same time manifests itself in user data corresponding to presumably different users (but created by the same bad actor) that display certain similarities…the linkages can be soft, for example by defining a similarity metric for a particular attribute and soft-linking two users according to how similar their respective values are for the particular attribute, where the similarity of values is determined by the similarity metric. For example, two different users may have two different addresses that, while not exactly the same, are close in proximity. As another example, two different users may have similar credit tradelines that, while not exactly the same, exhibit similar patterns of use. [col 25] “the feature or attribute is a sequence of given user historical consumer events associated with a given user. In this case, the historical consumer events are raw trades or tradelines that are extracted by Data Processor 150 from a historical record such as a user's trade history or credit report.” [col 29] “consumer events such as raw trades or tradelines are extracted from a historical record such as a user's trade history or credit report…raw trade is transformed into a categorical variable that includes several attributes or categories such as…whether the trading account is held jointly or individually [col 32] “a fastest time between tradelines (e.g., a fastest time between applying for different lines of credit)”)


the third tradeline received from a different credit reporting bureau than the first tradeline; 

(Blumenfeld – [col 8] “In response to the inquiry received at 102, Credit Bureau 130 provides the consumer's credit report, which is received at 103 by Bank Server 120. Bank Server 120 passes or sends the credit request and the consumer's credit report received from Credit Bureau 130 to Risk Engine 140.” [col 9] “Parsing and normalizing are needed, for example, in the case where formats of credit applications and credit reports differ as received from different Credit Bureaus. Moreover, because credit reports are highly customizable, certain features or attributes may not be available in a tradelines that are extracted by Data Processor 150 from a historical record such as a user's trade history or credit report.”)

Examiner Note:  A tradeline may correspond to a respective credit report and credit bureau.



wherein the method further comprises combining the first tradeline and third tradeline into a single dataset that is associated with the first identity.  

(Blumenfeld – [col 19] the layered graph network 800 comprises a plurality of subsequent layers generated by recursively linking additional users to linked users in the layered network in response to a set of shared attributes. The recursive linking can be soft-linking or hard-linking. In some embodiments, the first layer formed is a layer of associated soft-linked users or a combination of associated soft-linked and hard-linked users, with subsequent layers formed thereafter being hard-linked to the users in the first layer. [col 23] At 1070, collective connectivity indicators are derived from the 


Claim 3. 

Blumenfeld in combination with the references taught in Claim 1 teach those respective limitations.  Blumenfeld further teaches:


wherein the attributes associated with the first tradeline and attributes associated with the second tradeline comprise at least one of: 

(Blumenfeld – [col 5] “the tendency for a synthetic identity fraudster or a synthetic identity fraudster ring to conduct activities using multiple (e.g., on the order of hundreds if not thousands) synthetic identities that are active at the same time manifests itself in user data corresponding to presumably different users (but created by the same bad actor) that display certain similarities…the linkages can be soft, for example by defining a similarity metric for a particular attribute and soft-linking two two different users may have similar credit histories as represented by a sequence of transactions or tradelines that, while not exactly the same, exhibit similar patterns of use. [col 25] “the feature or attribute is a sequence of given user historical consumer events associated with a given user. In this case, the historical consumer events are raw trades or tradelines that are extracted by Data Processor 150 from a historical record such as a user's trade history or credit report.” [col 29] “consumer events such as raw trades or tradelines are extracted from a historical record such as a user's trade history or credit report…raw trade is transformed into a categorical variable that includes several attributes or categories such as…whether the trading account is held jointly or individually [col 32] “a fastest time between tradelines (e.g., a fastest time between applying for different lines of credit)”)


an account number, an account open date, a financial institution name, an account type, a high credit amount, a credit limit, and an equal credit opportunity act designator.  

(Blumenfeld – [col 32, table 2] total revolving credit)


    PNG
    media_image3.png
    556
    398
    media_image3.png
    Greyscale







Claim 5. 

Blumenfeld in combination with the references taught in Claim 1 teach those respective limitations.  Blumenfeld further teaches:


the first community of shared tradelines, 

(Blumenfeld – [col 2] “FIG. 7 presents another depiction of a layered graph network showing how a particular node denoting a user in a given layer can be expanded upon by linking additional users to the particular node to form a layer of associated linked users.” [col 20] “soft-link Jane to John via a soft-link at 802. In this example, Jane has one degree of separation from John and is directly linked to John via the soft-link at 802 based on a similarity of her address to John's address”. [col 29] “consumer events such as raw trades or tradelines are extracted from a historical record such as a user's trade history or credit report…raw trade is transformed into a categorical variable that includes several attributes or categories such as…whether the trading account is held jointly or individually [Fig. 8b])


the graphical visualization including a plurality of nodes that each represent an identity and one or more edges between nodes of the plurality of nodes, 

soft-link at 802 based on a similarity of her address to John's address”. [col 29] “consumer events such as raw trades or tradelines are extracted from a historical record such as a user's trade history or credit report…raw trade is transformed into a categorical variable that includes several attributes or categories such as…whether the trading account is held jointly or individually [Fig. 8b])


    PNG
    media_image1.png
    1148
    592
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1121
    362
    media_image2.png
    Greyscale


Examiner Note: An edge (e.g. 802) is represented between the identity nodes which could be an address or tradeline.


each edge of the one or more edges representing a match of the one or more matches between attributes associated with the plurality of tradelines.  

(Blumenfeld – [col 19] FIG. SA as described thus far, subsequent layers beyond the first soft-linked layer at 510 are formed by hard-linking additional users to a particular user
in a given layer. In some embodiments, however, subsequent layers are formed by soft-linking additional users to a particular user in a given layer. [col 20] FIG. 8B also depicts a second user, who in this case is a hard-linked user, Jack 821, who shares a hard user attribute with soft-linked user Jane 811. In this case, the hard user attribute is a phone number, which Jack 821 and Jane 811 have in common. Thus, Jack 821 is directly linked to Jane 811 via the hard-link at 812 based on an exact match of Jack's phone number to Jane's phone number. In the example shown, subsequent layers beyond the first soft-linked layer Jane 811 are formed by hard-linking additional users to a particular user in a given layer. In particular, FIG. 8B depicts a third hard-linked user, Max 831 who shares a hard attribute with hard-linked user Jack 821, for example, a social security number. Accordingly, Max 831 is directly linked to Jack 821 via the hard-link at 822 based on an exact match of Max's social security number to Jack's social security number.)

Blumenfeld does not explicitly teach the following limitations, however Liu teaches:


generating a graphical user interface (GUI), the GUI comprising a graphical visualization of

(Liu – [0031] the executable instructions for the interactive computing environment can include instructions that provide one or more graphical interfaces. The graphical interfaces are used by a consumer computing system 106 to access various functions of the interactive computing environment. [0097] A presentation device 712 can include any device or group of devices suitable for providing visual, auditory, or other suitable sensory output.)







Claim 7. 

Blumenfeld in combination with the references taught in Claim 1 teach those respective limitations.  Blumenfeld further teaches:


wherein the training dataset comprises 

(Blumenfeld – [col 9] “Identity Analyzer 170 reconstructs a credit score progression configured to capture patterns in the consumer's individual behavior based on … tradelines to derive or generate individual identity indicators for the consumer” [col 19] “the layered graph network 800 comprises a plurality of subsequent layers generated by recursively linking additional users to linked users in the layered network in response to a set of shared attributes.” [col 22] “generating a layered graph network of linked users in response to user data associated with a given user at 1010. In this case, as shown at step 1020, the layered graph network is generated by soft-linking users to the given user in response to a plurality of given soft user attributes.” [col 31] different types of similarity metrics to generate different types of similarity scores…Certain attributes are extracted from user data such as a user's credit report and can additionally include a user's name, date of birth, social security number (SSN), various addresses associated with the user or the user's employer, employer information [col 33] “In the case where a feature or attribute is analyzed across groups of linked users, certain statistical properties or metrics can be extracted as signals or indicators.” [col 39] “Training instances can be provided to train the model, wherein the training instances are obtained from user data associated with known synthetic identities.”)


one or more features including: size of a community of shared tradelines, a number of mortgage tradelines associated with a node, a number of auto tradelines associated with a node, a number of total authorized tradelines associated with a node, a number of initial authorized tradelines associated with a node, a number of total individual tradelines associated with a node, a number of initial individual tradelines associated with a node, a number of inquiries on tradelines of type "Personal Finance" associated with a node, a number of distinct SSN associated with a node associated with a node, FICO score associated with a node, an average limit on initial authorized tradelines associated with a node, a depth of credit profile associated with a node, a debt to income ratio associated with a node, a payment to income ratio associated with a node, income associated with a node, utilization on tradelines of type "Revolving" associated with a node, a length of individual credit profile to length of complete credit profile ratio associated with a node. 

(Blumenfeld – [col 2] “FIG. 7 presents another depiction of a layered graph network showing how a particular node denoting a user in a given layer can be expanded upon by linking additional users to the particular node to form a layer of associated linked users.” [col 20] “soft-link Jane to John via a soft-link at 802. In this example, Jane has one degree of separation from John and is directly linked to John via the soft-link at 802 based on a similarity of her address to John's address”. [col 29] “consumer events such as raw trades or tradelines are extracted from a historical record such as a user's trade history or credit report…raw trade is transformed into a categorical variable that user's credit report can provide features such as an average time between tradelines…a number of inquiries in the past 7/30/180 days)


wherein the training dataset comprises one or more targets including


(Blumenfeld - [col 39] “the resulting signals, indicators, and output of the applied rules are used as inputs to a machine learning model in order to generate a synthetic identity score for the given user. Various classification methods and machine learning techniques can be employed by the machine learning model ( e.g., Synthetic Identity Score Generator 180 of FIG. 1). For instance, a gradient boosting machine (GBM) for regression and classification problems can be used to determine a synthetic identity score for a given user by producing a prediction model in the form of an ensemble of weak prediction models such as decision trees. Training instances can be provided to train the model, wherein the training instances are obtained from user data associated with known synthetic identities.”)


Blumenfeld does not explicitly teach the following limitations, however Liu teaches:



an early term default value or charge off.  

(Liu – [0045] Non-limiting examples of data stored in identity repository 122
include tradeline data, employment data such as the work number ("TWN") data on employment status of consumers, income data, tax data, asset data (e.g., property records or verified data regarding other assets possessed by a client), data from service providers (e.g., cable television companies, telecommunications operators, and utility providers) such as national consumer telecom & utilities exchange ("NCTUE") data that include prior delinquency or charge-off on telecommunications and utilities)



Claim 8. 

Blumenfeld in combination with the references taught in Claim 1 teach those respective limitations.  Blumenfeld further teaches:


in response to determining that an identity represented by a particular node of the plurality of nodes in the graph is a synthetic identity, adding personal identity information associated with the particular node to a blacklist of potential synthetic identities.  

(Blumenfeld – [col 32] fraud products (e.g., indicators that a user's SSN has been stolen in the past). Attributes can also include soft attributes such as a user's trade history represented by a sequence of categorical variables transformed from a sequence of historical user events. Taking the credit application example, user data extracted
and processed from a user's credit report can be used to derive indicators or signals, which can then be used as inputs into a machine learning model or engine to generate a 10 synthetic identity score.)





Claim 10. 


Blumenfeld in combination with the references taught in Claim 1 teach those respective limitations.  Blumenfeld further teaches:


wherein causing restricting or denying a line of credit or loan associated with a financial institution account comprises: 

(Blumenfeld – [col 4] “in response to the collective connectivity indicators and the individual identity indicators, the system determines a synthetic identity score for the given user, the determined synthetic identity score indicating a likelihood that the given user is using a synthetic identity to conduct activities on that application.” [col 8] “an action can be taken based on or in response to the derived indicators (e.g., the collective connectivity indicators and/or the individual identity indicators) and/or the synthetic identity score…In the credit application example introduced above, a given user is a consumer seeking to apply for credit or a loan from a financial institution such as a bank.” [col 9] “The action includes, for example, approving or declining the consumer's credit request based on or in response to the consumer's synthetic identity score”)


receiving a request to verify an identity associated with the financial institution account that is applying for the line of credit or loan, the request including personal identity information;  

(Blumenfeld – [Fig. 2] [col 6] The user request and requested information associated
processed user data is received and analyzed by Connectivity Analyzer 160 and Identity Analyzer 170. At 106, indicators are derived or generated in response to the analyzed data and are provided to Synthetic Identity Score Generator 180. [col 11] request can also include application level data or user supplied information associated with an application such as a user's name, date of birth, social security number, phone number, billing address, email address, employer's address, income, and whether a residence is owned or rented.)

determining that personal identity information included in the verification request matches personal identity information included in a blacklist, and in response, causing restricting or denying the line of credit or loan associated with the financial institution account.  

(Blumenfeld – [col 31-32] Certain attributes are extracted from user data such as a user's credit report and can additionally include a user's name, date of birth, social security number (SSN), various addresses associated with the user or the user's employer, employer information, and fraud products (e.g., indicators that a user's SSN has been stolen in the past)…Taking the credit application example, user data extracted
and processed from a user's credit report can be used to derive indicators or signals, which can then be used as inputs into a machine learning model or engine to generate a



Claim 11. 

Blumenfeld does not explicitly teach the following limitations, however Liu teaches:

receiving a set of rules, the set of rules including one or more rules that are optimized using machine learning techniques to detect synthetic identities; 

(Liu – [0079] the process 400 involves building and training one or more machine learning models to generate detection rules 121 for identifying synthetic identities. In some aspects described herein, the machine learning models can include random forests that operate by constructing multiple decision trees at training time and outputting the likelihood of an identity being synthetic based on the multiple decision trees. These multiple decision trees reflect the multiple detection rules 121 that can be utilized to detect synthetic identities. [0086] The outputs of the training of the machine learning models can include a set of logic rules 516, for example, represented by the multiple decision trees of the machine learning model… the detection rule generator 500 can include a performance filter 504 to filter the logic rules 516 generated by the machine learning model to select high-performance logic rules 518.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenfeld with Liu in order to use and train a plurality of machine learning models to generate synthetic identity detection rules to identify a potential synthetic identity [Liu – 0073, 0079, Fig. 4 (406)].

	The remainder of the claim is rejected using the same rationale as Claim 1.


Claim 12. 

Rejected using the same rationale as Claim 2. 

Claim 13. 

Rejected using the same rationale as Claim 3. 

Claim 15. 

Rejected using the same rationale as Claim 5. 

Claim 16. 

Rejected using the same rationale as Claim 8. 


Claim 18. 

Rejected using the same rationale as Claim 10. 




Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld (US 11182687) in view of Liu (US 20190164173), and further in view of Widmann (US 20190378049).

Claim 4. 

Blumenfeld in combination with the references taught in Claim 1 teach those respective limitations.  Blumenfeld further teaches:



the same personal identity information including last name or address; 

(Blumenfeld – [col 11] Data Processor 150 processes the received user data by parsing and normalizing the received user data. Taking the credit application example, Data Processor 150 processes user data such as a credit application and a credit report by parsing and normalizing the credit application and the credit report to extract relevant features or attributes as captured by different fields (e.g., a user's name, date of birth, social security number, phone number, billing address, email address, employer's address, income, and whether a residence is owned or rented). [col 32] fraud products (e.g., indicators that a user's SSN has been stolen in the past)…Taking the credit application example, user data extracted and processed from a user's credit report can be used to derive indicators or signals, which can then be used as inputs into a machine learning model or engine to generate a synthetic identity score.)


Blumenfeld does not explicitly teach the following limitations, however Widmann teaches:


traversing the graph to determine that two nodes of the plurality of nodes that share a particular edge in the graph are associated with … removing the particular edge from the graph.  


(Widmann - [0061] Each of the nodes may be connected to one or more other nodes. The connections may connect the output of a node to the input of another node. A connection may be correlated with a weighting value. For example, one connection may be weighted as more important or significant than another, thereby influencing the degree of further processing as input traverses across the artificial neural network. Such connections may be modified such that the artificial neural network 100 may learn and/or be dynamically reconfigured. Though nodes are depicted as having connections only to successive nodes in FIG. 1, connections may be formed between any nodes. For example, one processing node may be configured to send output to a previous processing node.  [0091] In step 622, the system may check for updates to hot files, e.g., at a predetermined time interval. The graph module 702A may add additional nodes and/or edges and/or remove nodes and/or edges from the graph structure. Hot file functions and/or restrictions may be modified and/or removed via an update. For example, a computer used to complete an online purchase with a first credit card may be used for another online purchase using a second credit card, suggesting that the hot file function(s) corresponding to the computer should account for both transactions, and/or that two entities (e.g., the first and second credit cards) should be connected. Such changes may be made by an update. An update may comprise a modification by an administrator, e.g., to weaken or strengthen a hot file function. [0098] The graph module may train the initial node configurations, in effect allowing the 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenfeld with Widmann in order to collect entities and relationships between entities to form nodes and connection arcs/relationships and detect an emerging pattern between a customer’s smartphone device and fraud (Widmann – [0001, 0009])


Claim 14. 

Rejected using the same rationale as Claim 4. 


Claims 9 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld (US 11182687) in view of Liu (US 20190164173), and further in view of Alleaume (EP 3018656).


Claim 9. 

Blumenfeld in combination with the references taught in Claim 1 teach those respective limitations.  Blumenfeld further teaches:


first community of shared tradelines

(Blumenfeld – [col 2] “FIG. 7 presents another depiction of a layered graph network showing how a particular node denoting a user in a given layer can be expanded upon by linking additional users to the particular node to form a layer of associated linked users.” [col 20] “soft-link Jane to John via a soft-link at 802. In this example, Jane has one degree of separation from John and is directly linked to John via the soft-link at 802 based on a similarity of her address to John's address”. [col 29] “consumer events such as raw trades or tradelines are extracted from a historical record such as a user's trade history or credit report…raw trade is transformed into a categorical variable that includes several attributes or categories such as…whether the trading account is held jointly or individually [Fig. 8b])



Blumenfeld does not explicitly teach the following limitations, however Alleaume teaches:


generating a graphical user interface (GUI), the GUI comprising a graphical visualization of the [first community of shared tradelines], the graphical visualization including time lapse video that depicts a chronological development of the [first community of shared tradelines].  

(Alleaume – [0061] generates thumbnails in a timeline by simply clicking on a functional button for that purpose on the user interface or directly on the video frame displayed on the user interface. each generated thumbnail is selected by the user to indicate a particular moment in the timeline of the video file, to be taken into account by a data processing process to be implemented at the server side each thumbnail is provided with descriptive text information (file) containing its frame timestamp and the original image size the user may optionally click on one or more of the thumbnails created in the thumbnail timeline for tagging.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenfeld with Alleaume in order to process time-sequenced data files and provide a visualization of a video timeline using thumbnails [Alleaume – 0001, 0061, 0063].



Claim 17. 

Rejected using the same rationale as Claim 9. 


Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	


Ram (US 11037236) provides a method for modeling risk of a derogatory financial events using machine learning risk models and a rule ensemble algorithm.


Chen (US 20210241120) provides systems and methods for identifying synthetic identies. 


Chandra (US 20200242615) provides a fraud detection method and system for periodically identifying network associations in a consumer population at a national credit reporting agency and computing associated network level variables related to credit use and potential first party fraud for the consumer population.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695